DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-20  are presented for examination.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Dominic Kotab (Reg. No. 42,762) on 08/31/2021. 
The application has been amended as follows:
Please amend the claims 1, 7, 9, 11, 12, 14, 15, 17, and 18-20 as follows:
Listing of Claims:

(CURRENTLY AMENDED) A computer-implemented method, comprising:
encoding an array of (p - 1) × k symbols of data into a p × (k + r) array for local recovery of the symbols, wherein the local recovery does not reference other columns, thereby reducing costs for error correction and/or detection, 
wherein p is a prime number,
wherein r ≥ 1,
k ≤ p – r,
wherein each column in the p × (k + r) array has an even parity,
wherein each line of slope j for 0 ≤ j ≤ r – 1 in the p × (k + r) array has an even parity, [[;]] 
wherein the lines of slope j are taken with a toroidal topology modulo p; and
decoding the p × (k + r) array, the decoding comprising:
recovering erasure patterns by iteratively recovering an erased symbol which is in any column and in any line of slope j, 0 ≤ j ≤ r –1, and
wherein no other symbols in the column and in the line are erased.

(ORIGINAL) The computer-implemented method of claim 1, wherein a parity row is appended to the (p - 1) × k array to form a p × k array.

(ORIGINAL) The computer-implemented method of claim 2, comprising computing r syndrome vectors of length p, wherein symbols of the syndrome vector i for 0 ≤ i ≤ r –1, are XORs of symbols in each p line of slope i in the p × k array.

(ORIGINAL) The computer-implemented method of claim 3, comprising: 
applying an iterative procedure over the syndrome vectors in order to obtain r parity columns;
appending the r parity columns to the p × k array; and
outputting the p × (k + r) encoded array.

(ORIGINAL) The computer-implemented method of claim 4, wherein r =2.

(ORIGINAL) The computer-implemented method of claim 5, comprising: 
computing an initial symbol in a first parity column as a function of two
syndrome vectors; and
computing remaining parity symbols using a recursive procedure comprising the
syndrome vectors and previously computed parity symbols.

(CURRENTLY AMENDED) [[The ]]A computer-implemented method
encoding an array of (p - 1) × k symbols of data into a p × (k + r) array for local recovery of the symbols, wherein the local recovery does not reference other columns, thereby reducing costs for error correction and/or detection, 
wherein p is a prime number,
wherein r ≥ 1,
wherein k ≤ p – r,
wherein each column in the p × (k + r) array has an even parity,
wherein each line of slope j for 0 ≤ j ≤ r – 1 in the p × (k + r) array has an even parity, 
wherein the lines of slope j are taken with a toroidal topology modulo p,
wherein a parity row is appended to the (p - 1) × k array to form a p × k array; 
computing r syndrome vectors of length p, wherein symbols of the syndrome vector i for 0 ≤ i ≤ r –1, are XORs of symbols in each p line of slope i in the p × k array;
applying an iterative procedure over the syndrome vectors in order to obtain r parity columns;
appending the r parity columns to the p × k array; 
outputting the p × (k + r) encoded array;
computing an initial symbol in a first parity column as a function of two syndrome vectors; 
computing remaining parity symbols using a recursive procedure comprising the syndrome vectors and previously computed parity symbols; 
computing k symbols as the XOR of the first p – u – 1 symbols in each data column u for 0 ≤ u ≤ k – 1;
storing such k computed symbols for 0 ≤ u ≤ k – 1;
computing a parity symbol of each data column u by XORing the stored symbol with the last u symbols in such data column u; 
computing an initial symbol corresponding to a first parity column by XORing the stored k symbols; and
decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by iteratively recovering an erased symbol which is in any column.

(ORIGINAL) The computer-implemented method of claim 1, comprising decoding the p × (k + r) array, wherein the decoding comprises:
recovering up to one erased symbol in each column, and 
recovering up to one erased symbol in each line of slope j, 0 ≤ j ≤ r –1.

(CURRENTLY AMENDED) The computer-implemented method of claim 7[[1]], comprising decoding the p × (k + r) array, the decoding comprising:
recovering erasure patterns by iteratively recovering an erased symbol which is in any
column and in any line of slope j, 0 ≤ j ≤ r –1; and
wherein no other symbols in the column and in the line are erased.

(ORIGINAL) The computer-implemented method of claim 1, comprising decoding the p × (k + r) array, the decoding comprising:
recovering up to r erased columns and one erased symbol in the remaining columns.

(CURRENTLY AMENDED) [[The ]]A computer-implemented method
encoding an array of (p - 1) × k symbols of data into a p × (k + r) array for local recovery of the symbols, wherein the local recovery does not reference other columns, thereby reducing costs for error correction and/or detection, 
wherein p is a prime number,
wherein r ≥ 1,
wherein k ≤ p – r,
wherein each column in the p × (k + r) array has an even parity,
wherein each line of slope j for 0 ≤ j ≤ r – 1 in the p × (k + r) array has an even parity, and
wherein the lines of slope j are taken with a toroidal topology modulo p;
decoding the p × (k + r) array, the decoding comprising: recovering up to r erased columns and one erased symbol in the remaining columns; 
obtaining r syndrome vectors of length p for 	0 ≤ i ≤ r – 1, 
r syndrome vectors comprise an XOR of the symbols over each line
of slope i in the p × (k + r) array;
obtaining up to r erased columns using a recursive procedure as a function of the 
syndrome vectors, wherein the up to r erased columns are initially assumed to be
zero; 
decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by 
iteratively recovering an erased symbol which is in any column; and 
outputting the recovered p × (k + r) array.

(CURRENTLY AMENDED) A computer program product for encoding an array of (p - 1) × k symbols of data into a p × (k + r) array for local recovery of the symbols, wherein the local recovery does not reference other columns, thereby reducing costs for error correction and/or detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
encode, by the computer, an array of (p - 1) × k symbols of data into a p × (k + r) array,
wherein p is a prime number,
wherein r ≥ 1,
wherein k ≤ p – r,
wherein each column in the p × (k + r) array has an even parity,
wherein each line of slope j for 0 ≤ j ≤ r – 1 in the p × (k + r) array has an even parity[[;]], [[and]]
wherein the lines of slope j are taken with a toroidal topology modulo p,
wherein a decoding method for the p × (k + r) arrays comprises program instructions executable by the computer cause the computer to:
recover, by the computer, erasure patterns by iteratively recovering an erased symbol which is in any column and in any line of slope j, 0 ≤ j ≤ r –1, and
wherein no other symbols in the column and in the line are erased.

(ORIGINAL) The computer program product of claim 12, wherein a parity row is appended to the (p - 1) × k array to form a p × k array.

(CURRENTLY AMENDED) The computer program product of claim 13, comprising program instructions executable by the computer to cause the computer to: 
compute, by the computer, r syndrome vectors of length p, wherein symbols of 
the syndrome vector i for 0 ≤ i ≤ r –1, are XORs of symbols in each p line of slope i in the p × k array.

(CURRENTLY AMENDED) The computer program product of claim 14, comprising program instructions executable by the computer to cause the computer to:
apply, by the computer, an iterative procedure over the syndrome vectors in order
to obtain r parity columns;
append, by the computer, the r parity columns to the p × k array; and
output, by the computer, the p × (k + r) encoded array.

(ORIGINAL) The computer program product of claim 15, wherein r = 2.

(CURRENTLY AMENDED) The computer program product of claim 16, comprising program instructions executable by the computer cause the computer to:
compute, by the computer, an initial symbol in a first parity column as a function
of two syndrome vectors; and
compute, by the computer, remaining parity symbols using a recursive procedure
comprising the syndrome vectors and previously computed parity symbols.

(CURRENTLY AMENDED) [[The ]]A computer program product for encoding an array of (p - 1) × k symbols of data into a p × (k + r) array for local recovery of the symbols, wherein the local recovery does not reference other columns, thereby reducing costs for error correction and/or detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
encode, by the computer, an array of (p - 1) × k symbols of data into a p × (k + r) array,
wherein p is a prime number,
wherein r ≥ 1,
wherein k ≤ p – r,
wherein each column in the p × (k + r) array has an even parity,
wherein each line of slope j for 0 ≤ j ≤ r – 1 in the p × (k + r) array has an even parity, 
wherein the lines of slope j are taken with a toroidal topology modulo p,
wherein a parity row is appended to the (p - 1) × k array to form a p × k array,
wherein the program instructions executable by the computer cause the computer to: 
compute, by the computer, r syndrome vectors of length p, wherein symbols of the syndrome vector i for 0 ≤ i ≤ r –1, are XORs of symbols in each p line of slope i in the p × k array,
wherein the program instructions executable by the computer cause the computer to:
apply, by the computer, an iterative procedure over the syndrome vectors in order to obtain r parity columns;
append, by the computer, the r parity columns to the p × k array; and
output, by the computer, the p × (k + r) encoded array,
wherein r = 2;
compute, by the computer, an initial symbol in a first parity column as a function of two syndrome vectors, and
compute, by the computer, remaining parity symbols using a recursive procedure comprising the syndrome vectors and previously computed parity symbols;

compute, by the computer, k symbols as the XORs of the first p – u – 1 symbols in each data column u for 0 ≤ u ≤ k – 1;
store, by the computer, such k computed symbols for 0 ≤ u ≤ k – 1;
compute, by the computer, the parity symbol of each data column by XORing the stored symbol with the last u symbols in such data column u; 
compute, by the computer, an initial symbol corresponding to the first parity column by XORing the stored k symbols; and
decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by iteratively recovering an erased symbol which is in any column.

(CURRENTLY AMENDED) The computer program product of claim 12, comprising program instructions executable by the computer to cause the computer to: 
decode p × (k + r) arrays, wherein the decoding comprises program instructions executable by the computer cause the computer to:
recover, by the computer, up to one erased symbol in each column, and
recover, by the computer, up to one erased symbol in each line of slope j, 0 ≤ j ≤ r –1.

(CURRENTLY AMENDED) The computer program product of claim [[12]] 18, wherein a decoding method for the p × (k + r) arrays comprises program instructions executable by the computer to cause the computer to:
recover, by the computer, erasure patterns by iteratively recovering an erased symbol which is in any column and in any line of slope j, 0 ≤ j ≤ r –1; and
wherein no other symbols in the column and in the line are erased.

Allowable Subject Matter
5.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "encoding an array of (p - 1) × k symbols of data into a p × (k + r) array for local recovery of the symbols, wherein the local recovery does not reference other columns, thereby reducing costs for error correction and/or detection, ---- wherein the lines of slope j are taken with a toroidal topology modulo p; and decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by iteratively recovering an erased symbol which is in any column and in any line of slope j, 0 ≤ j ≤ r –1, and wherein no other symbols in the column and in the line are erased." Consequently, claim 1 is allowed over the prior arts.

In regards to independent claim 12:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 

In regards to independent claim 7:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " wherein a parity row is appended to the (p - 1) × k array to form a p × k array; computing r syndrome vectors of length p, wherein symbols of the syndrome vector i for 0 ≤ i ≤ r –1, are XORs of symbols in each p line of slope i in the p × k array; applying an iterative procedure over the syndrome vectors in order to obtain r parity columns; appending the r parity columns to the p × k array; outputting the p × (k + r) encoded array; computing an initial symbol in a first parity column as a function of two syndrome vectors; computing remaining parity symbols using a recursive procedure comprising the syndrome vectors and previously computed parity symbols; computing k symbols as the XOR of the first p – u – 1 symbols in each data column u for 0 ≤ u ≤ k – 1; storing such k computed symbols for 0 ≤ u ≤ k – 1; computing a parity symbol of each data column u by XORing the stored symbol with the last u symbols in such data column u; computing an initial symbol corresponding to a first parity column by XORing the stored k symbols; decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by iteratively recovering an erased symbol which is in any column." Consequently, claim 7 is allowed over the prior arts.

In regards to independent claim 11:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "decoding the p × (k + r) array, the decoding comprising: recovering up to r erased columns and one erased symbol in the remaining columns; obtaining r syndrome vectors of length p for 0 ≤ i ≤ r – 1, wherein the r syndrome vectors comprise an XOR of the symbols over each line of slope i in the p × (k + r) array; obtaining up to r erased columns using a recursive procedure as a function of the syndrome vectors, wherein the up to r erased columns are initially assumed to be zero; decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by iteratively recovering an erased symbol which is in any column; and outputting the recovered p × (k + r) array." Consequently, claim 11 is allowed over the prior arts.

In regards to independent claim 18:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " wherein a parity row is appended to the (p - 1) × k array to form a p × k array, wherein the program instructions executable by the computer cause the computer to: compute, by the computer, r syndrome vectors of length p, wherein symbols of the syndrome vector i for 0 ≤ i ≤ r –1, are XORs of symbols in each p line of slope i in the p × k array, wherein the program instructions executable by the computer cause the computer to: apply, by the computer, an iterative procedure over the syndrome vectors in order to obtain r parity columns; append, by the computer, the r parity columns to the p × k array; and output, by the computer, the p × (k + r) encoded array, wherein r = 2; compute, by the computer, an initial symbol in a first parity column as a function of two syndrome vectors, and compute, by the computer, remaining parity symbols using a recursive procedure comprising the syndrome vectors and previously computed parity symbols; compute, by the computer, k symbols as the XORs of the first p – u – 1 symbols in each data column u for 0 ≤ u ≤ k – 1; store, by the computer, such k computed symbols for 0 ≤ u ≤ k – 1; compute, by the computer, the parity symbol of each data column by XORing the stored symbol with the last u symbols in such data column u; compute, by the computer, an initial symbol corresponding to the first parity column by XORing the stored k symbols; and decoding the p × (k + r) array, the decoding comprising: recovering erasure patterns by iteratively recovering an erased symbol which is in any column ." Consequently, claim 18 is allowed over the prior arts.
Dependent claims 2-6, 8-10, 13-17, 19, and 20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OSMAN ALSHACK/
Examiner, Art Unit 2112


/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112